Citation Nr: 1808782	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-09 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left knee disability


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 13, 1973 to May 31, 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2017, the Veteran testified before the undersigned Veteran Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.

As will be explained below, the service connection claims for hypertension and a left knee disability require more development before the Board can make a determination, so the Board is remanding these issues to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The evidence of record does not establish that the Veteran actually served in the Republic of Vietnam during the Vietnam Era; and, therefore, exposure to herbicide agents (Agent Orange) in service may not be presumed.

2.  The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus is etiologically related to his active military service.

3.  The preponderance of the evidence is against a finding that the Veteran's Parkinson's disease is etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In an October 2009 letter, the Veteran was informed of what evidence was required to substantiate his claims, and of his and VA's respective responsibilities in obtaining evidence.  Additionally, this letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was also afforded ample notice of the applicable law and requirements for substantiating his claims in the January 2014 SOC, as well in additional SSOCs.  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Therefore, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), relevant post-service medical records, and his written statements.  Neither the Veteran nor his representative has identified, nor does the record otherwise indicate, any other evidence relevant to his claim that is obtainable and has not been obtained.

The Board acknowledges that, to date, the Veteran has not been provided with a VA examination in relation to his service connection claims for Parkinson's disease and diabetes mellitus.  Here, the Board finds that the medical evidence of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C. § 5103A(a); see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Regulations provide that VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In service connection claims, such as the case here, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Regarding the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

In this case, the Board finds that VA's duty to provide an examination was not triggered.  While the Veteran does have current diagnoses of Parkinson's disease and diabetes mellitus type II, there is no evidence establishing an in-service event, injury, or disease.  The only evidence that the Veteran's disabilities are related to service is his own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his Parkinson's and diabetes should be service connected, the fact remains that his contentions have not been bolstered by the opinion of any medical professional, there is no evidence of symptoms or a diagnosis of either Parkinson's disease or diabetes mellitus type II during service, and the post-service treatment records show that these disabilities did not manifest until well after separation from service.

Therefore, the Board finds that referral for a VA medical examination or opinion is not warranted, because the lay statements of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Service connection may also be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, secondary service connection may also be found in certain instances when a service-connected disability aggravates another condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

III.  Service Connection for Diabetes Mellitus and Parkinson's disease

The Veteran's post-service treatment records confirm he has a current diagnosis of diabetes mellitus type II.  Likewise, his medical records also establish a current diagnosis of Parkinson's disease.  So there is competent medical evidence of these claimed disabilities.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

However, as already alluded to, there still must be competent and credible evidence also of a relationship between these disabilities and his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, .209 F.3d 122, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546,548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The Veteran readily acknowledges that neither his diabetes mellitus type II, nor his Parkinson's disease was diagnosed during his time in service or even within one year of his discharge, much less shown to be disabling to the minimally-required degree of at least 10-percent disabling, so it may not be presumed to have been incurred during his service, at least not under the provisions of 38 U.S.C. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307 and 3.309(a).

Here, the Veteran has asserted that entitlement to service connection for diabetes and Parkinson's disease is nevertheless warranted, instead, on the basis that they are presumptively associated with his exposure to herbicides-like the dioxin in Agent Orange-during his service.  For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era-beginning on January 9, 1962, and ending on May 7, 1975-will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

Provided that the requirements of 38 C.F.R. § 3.307(a)(6) are met, VA regulations also provide that certain diseases associated with exposure to herbicide agents, such as Parkinson's disease or diabetes mellitus, may be presumed to have been incurred in service even if there is no evidence of the disease in service.  38 C.F.R. § 3.309(e).  The diseases listed at § 3.309(e) must manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in Vietnam during the Vietnam Era.

In this case, the Veteran's service personnel records currently do not demonstrate any in-country service in the Republic of Vietnam; therefore, herbicide exposure cannot be conceded on this basis.  See 38 C.F.R. § 3.309(a)(6)(iii).

The Board acknowledges the Internet research and lay statements submitted by the Veteran, as well as his own testimony during the April 2017 hearing, indicating that he participated in an operation that took place primarily in Vung Tau Bay while he was aboard the USS Benjamin Stoddert.  However, the Veteran testified that he "never left the ship or stepped foot on Vietnam".  See Hearing Transcript at 11.

Under 38 C.F.R. § 3.307(a)(6), the presumption of service connection with respect to the Veteran's Parkinson's disease and diabetes mellitus type II only applies to veterans who had service in the Republic of Vietnam.  While the record reflects that the Veteran served aboard a naval ship that had anchored near Vietnam, by his own statements and testimony, the Veteran "never left the ship or stepped foot on Vietnam", and no evidence of record indicates otherwise.  Thus, as the evidence of record does not establish that the Veteran ever actually set foot in the Republic of Vietnam, exposure to herbicides may not be presumed under 38 U.S.C. § 1116(f) and 38 C.F.R. § 3.309(e).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Without the requisite service, the Veteran's claims of entitlement to service connection for Parkinson's disease and diabetes mellitus type II are not entitled to the relaxed evidentiary requirements promulgated by 38 C.F.R. §§ 3.307 and 3.309.  Therefore, service connection for the disabilities on appeal is not warranted. 

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As noted above, the Veteran has a current diagnosis of diabetes mellitus type II and Parkinson's disease.  Turning to whether there is a nexus between his currently diagnosed disabilities and his active military service, the preponderance of the evidence is against a finding of an in-service event, injury or disease.  The Veteran has not argued, and the service treatment records do not reflect, that either disability manifested during service.  There are no complaints of symptoms associated with either condition that are of record.  The Veteran's separation examination report contains no history, diagnosis, or findings pertaining to diabetes, including the urinalysis results being negative for both albumin and sugar, or Parkinson's disease.

Indeed, both the Veteran and the medical evidence of record indicate that his currently diagnosed diabetes mellitus type II and Parkinson's disease did not manifest until well after his separation from service.  As such, there is no competent or credible evidence of an in-service manifestation of either of these conditions.

For these reasons, the Board finds that the preponderance of the evidence is against both claims of entitlement to service connection for type II diabetes mellitus and Parkinson's disease.  The Veteran was eventually diagnosed with these conditions many years after his separation from service, and, although this fact, alone, is not reason enough to deny his claims, there also has not been the required attribution of these conditions to his service.  38 C.F.R. § 3.303(d).  See also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Therefore, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

All said, neither diabetes mellitus nor Parkinson's disease has been attributed to his active military service by a competent and credible medical opinion or by evidence of a continuity of symptomatology.  The Veteran is competent to report symptoms that he perceives through his own senses, but these reports must be weighed against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 469.  While he has attempted to establish the required nexus through his personal lay assertions, he is not competent to offer an opinion on the etiology of his diabetes or Parkinson's disease because, as stated, of its medical complexity.  Determining the origins of these types of conditions require specialized training for determinations as to diagnosis and causation and, thus, fall outside the realm of common knowledge of a layperson susceptible to lay opinions on etiology.  Accordingly, he is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnoses and his active service.  See Jandreau, supra.

As the preponderance of the evidence is against finding that either the Veteran's type II diabetes mellitus or Parkinson's disease is etiologically related to his active military service, the benefit-of-the-doubt rule is inapplicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for Parkinson's disease is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  In this case, the Veteran has not been afforded a VA compensation examination to address the nature and etiology of his left knee disability, including left knee replacement and hypertension.  As the record suggests a possible relationship between the Veteran's claimed disabilities and his military service, including as secondary to a service-connected disability, the "low threshold" standard for determining when a VA examination is necessary has been met.  Thus, a remand for such examinations is necessary.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Additionally, while on remand, the AOJ should obtain the records of all relevant treatment the Veteran has received (the records of which have not already been obtained, so they, too, may be considered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for a VA compensation examination assessing the nature and etiology of his current left knee condition, including left knee replacement.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current left knee condition, including knee replacement, had its onset during service or is otherwise etiologically related to service, to include his in-service left knee injury?

When responding, the examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner must discuss the reasons for doing that.

The mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

(b)  Is it at least as likely as not that the Veteran's left knee condition had its onset during the year immediately following his separation from active duty in May 1993?

All answers to the questions asked must be supported by a clear rationale.  That is, the examiner is asked to explain in detail the underlying reasoning for his or her opinion, preferably citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  After receiving all additional treatment records, schedule the Veteran for a VA compensation examination assessing the nature and etiology of his hypertension.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension, had its onset during service or is otherwise etiologically related to service?

When responding, the examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner must discuss the reasons for doing that.

The mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

(b)  Is it at least as likely as not that the Veteran's hypertension had its onset during the year immediately following his separation from active duty in May 1993?

(c)  Is it at least as likely as not that the Veteran's hypertension is proximately due to or aggravated by his hiatal hernia, hypothyroidism, or reactive airway disease?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner finds that the Veteran's service-connected hiatal hernia, hypothyroidism, or reactive airway disease, either combined or independently, have aggravated his hypertension, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

All answers to the questions asked must be supported by a clear rationale.  That is, the examiner is asked to explain in detail the underlying reasoning for his or her opinion, preferably citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

4.  Ensure that the requested examination reports are responsive to the applicable rating criteria.  If they are not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If issues remain denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


